        CASE 0:19-cv-00968-DSD-ECW Doc. 73 Filed 03/04/21 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


ARCHITECTURAL BUSSTRUT                              Case No. 0:19-cv-00968-DSD-ECW
CORPORATION d/b/a busSTRUT,

                     Plaintiff,

vs.

TARGET CORPORATION,

                     Defendant.


              DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


       Pursuant to Rule 56 of the Federal Rules of Civil Procedure and other applicable

law, Defendant Target Corporation (“Defendant”) respectfully moves this Court to grant

Defendant’s Motion for Summary Judgment.

       Defendant’s motion will be brought based upon the pleadings, all of the files,

records, and proceedings herein, and Defendant’s Memoranda of Law and supporting

declarations, which will be served and filed pursuant to the applicable Court Orders and

rules of practice.
             CASE 0:19-cv-00968-DSD-ECW Doc. 73 Filed 03/04/21 Page 2 of 2



Dated: March 4, 2021                          WINTHROP & WEINSTINE, P.A.


                                              By: s/ Lisa B. Ellingson
                                                 Matthew R. McBride, #0261981
                                                 Quin C. Seiler, #0396699
                                                 Lisa B. Ellingson, #0389458

                                              3500 Capella Tower
                                              225 South Sixth Street
                                              Minneapolis, MN 55402
                                              T: (612) 604-6400F: (612) 604-6800
                                              mmcbride@winthrop.com
                                              qseiler@winthrop.com
                                              lellingson@winthrop.com

                                              Attorneys for Defendant
                                              Target Corporation


21355208v1




                                          2
